John P. Amato
212 478 7380 direct
jamato@hahnhessen.com
jamato@thompsoncoburn.com


July 9, 2021

Via Hand Delivery

Judge Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re:     Deann Thorne, Flor Alonzo, Robin Clements, and Demetrius Lovett v.
        Square, Inc. and Sutton Bank, 1:20-cv-05119-NGG-RML (EDNY)

Dear Judge Garaufis:

       This firm, together with Munger, Tolles & Olson LLP, represents defendant Square, Inc.
(“Square”) in the above referenced matter. Pursuant to the Court’s Minute Entry dated April 26,
2021, the parties have fully briefed the Defendants’ Motion to Compel Arbitration (the “Motion”).

         On Thursday, July 8, 2021, pursuant to the Court’s Individual Rules (Section IV.B.2.), this
firm filed the parties’ submissions on the Motion. In order to protect personal information,
Defendants redacted from the publicly filed documents (1) the area code and first 3 digits of any
telephone numbers, and (2) the month and day of a date of birth. Both unredacted and redacted
copies of documents were exchanged by the parties.

       We are now providing the Court with courtesy copies of both the filed documents, and the
redacted documents, as follows:

        A.      Defendants’ Initial Moving Papers

                   Notice of Defendants Square Inc. and Sutton Bank’s Motion to Compel
                    Arbitration and to Dismiss the First Amended Complaint (ECF Doc: 35)
                   Exhibit A to Notice - Defendants’ Request for Judicial Notice in Support of Their
                    Motion to Compel Arbitration (ECF Doc:35-1)
                   Redacted Declaration of Eric Muller (ECF Doc: 35-2)
                   Exhibits A, C-F, and J to Declaration of Eric Muller (ECF Doc: 35-3 – 35-8)
                   Unredacted Declaration of Eric Muller (not publicly filed)
                   Redacted Declaration of Chun Wah Wu (ECF Doc: 35-9)
                   Exhibits B, G-I to Declaration of Chun Wah Wu (ECF Doc: 35-10 – 35-13)
Judge Nicholas G. Garaufis
July 9, 2021
Page 2

                Unredacted Declaration of Chun Wah Wu (not publicly filed)
                Declaration of Erin J. Cox in Support of Defendants’ Request for Judicial Notice
                 in Support of Their Motion to Compel Arbitration (ECF Doc: 35-14)
                Exhibits A-G and I to Declaration of Erin J. Cox (ECF Doc: 35-15 – 35-23)
                Redacted Memorandum of Law in Support of Defendants Square Inc. and
                 Sutton Bank’s Motion to Compel (ECF Doc: 35-24)
                Unredacted Memorandum of Law in Support of Defendants Square Inc. and
                 Sutton Bank’s Motion to Compel (not publicly filed)

      B.     Plaintiff’s Opposition Papers

                Plaintiffs’ Response to Defendants Square Inc. and Sutton Bank’s Motion to
                 Compel Arbitration and to Dismiss the First Amended Complaint (ECF Doc:
                 36)
                Declaration of Jodi Nuss Schexnaydre in Support of Plaintiffs’ Response to
                 Defendants Square Inc. and Sutton Bank’s Motion to Compel Arbitration and
                 to Dismiss the First Amended Complaint (ECF Doc: 36-1)
                Exhibits A-Y to Declaration of Jodi Nuss Schexnaydre (ECF Doc: 36-2 – 36-
                 26)

      C.     Defendants’ Reply Papers

                Reply Memorandum of Law in Support of Defendants Square Inc. and Sutton
                 Bank’s Motion to Compel Arbitration and to Dismiss the First Amended
                 Complaint (ECF Doc: 37)
                Appendix A – C of Reply Memorandum of Law (ECF Doc: 37-1)

      On behalf of all parties, we want to thank the Court for Your consideration.


                                                   Respectfully submitted,

                                                   /s/ John P. Amato

                                                   John P. Amato


cc:   Erin J. Cox (admitted pro hac vice) (via overnight mail and ECF)
      Jonathan H. Blavin (admitted pro hac vice) (via ECF)
      Laura M. Lopez (admitted pro hac vice) (via ECF)
      Aliza Pescovitz Malouf (via overnight mail and ECF)
      Abigail M. Lyle (via ECF)
      Daniel A. Schlanger (via overnight mail and ECF)
      Beth Terrell (via ECF)
